DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The IDS’ filed 11/27/2019 and 02/25/2020 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pugh (US 20140002790) hereto after referred to as D1.

With regard to claim 1, D1 teaches a contact lens, in at least fig. 2, 9; comprising: a lens body (910) comprising a first substrate (202) and a second substrate (201) on top of each other with a space (105) between the first substrate and the second substrate, a first fluid (abstract, liquid) in the space between the first substrate and the second substrate, a reservoir (960) for containing a second fluid (abstract, gas), wherein opacity of the second fluid (gas) is different from opacity of the first fluid (liquid), and an electrowetting control structure (920) configured controllably move the first and second fluids within the contact lens to control an aperture (center) in the contact lens (900).

	With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a contact lens, ([0156]), wherein the electrowetting control structure (920) is configured to cause a continuous change in size (size of 1511 changes) of the aperture in the contact lens by movement of the fluids (930 and 940).

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a contact lens, in at least fig. 2 and 9, wherein the electrowetting control structure (920) is configured to drive the second fluid (960) to the space (center) between the first substrate (202 and the second substrate (201) so that the second fluid 

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a contact lens, in at least fig. 2 and 9, wherein the electrowetting control structure comprises electrodes  (920) in the space (105) between the first substrate (202) and the second substrate (201), the electrodes being configured to drive at least part of the second fluid (960) from the reservoir to the space (105) between the first substrate and the second substrate in response to voltage ([0009]) being applied to the electrodes, and release the second fluid back into the reservoir in response to the voltage applied to the electrodes being reduced.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 4, wherein D1 further teaches a contact lens, in at least Fig. 9, wherein the electrodes (920) have a spiral shape or a curved shape.

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 4, wherein D1 further teaches a contact lens, in at least fig. 2 and 9, wherein the electrodes (920) comprise a first electrode (920 left) mounted on an inner surface of the first substrate (202) and a 

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 4, wherein D1 further teaches a contact lens, in at least fig. 2 and 9, wherein the electrodes (920) comprise a first electrode (920 left) mounted on an inner surface of the first substrate (202) and a second electrode (920 right) mounted on an inner surface (both in cavity therefore on inner surface) of the second substrate (201).

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a contact lens, in at least ([0009]) wherein the electrowetting control structure is configured to control the aperture in the contact lens in response to a control signal.

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 7, wherein D1 further teaches a contact lens, in at least ([0083]), wherein the electrowetting control structure is configured to receive the control signal from a mobile application.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a contact lens, in at least ([0083]) wherein the contact lens is configured to 

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches a contact lens, (fig. 2 and 9, and[0083]) wherein the electrowetting control structure is configured to automatically control (automated adjustment device) the aperture in the contact lens (900) in response to a control signal received from a sensor (pressure sensor) configured to sense ambient light level ([0053]; light absorption and scattering), the sensor being comprised by the contact lens or the sensor being an external sensor.

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a contact lens, (abstract) wherein the first fluid is clear and the second fluid is black.

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a contact lens, fig. 9, wherein the reservoir (950 and 960) is located in an outer rim of the lens body (910).



With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a contact lens, in at least fig 9, comprising two or more of said reservoirs (950 or 960) for containing the second fluid.

With regard to claim 14, D1 teaches a method in a contact lens, in at least fig. 2 and 9, comprising a first substrate (202) and a second substrate (201), a first fluid ( held in 950) in a space (150) between the first substrate and the second substrate, a reservoir (960) for containing a second fluid, wherein opacity ([0009]) of the second fluid (liquid) is different from opacity of the first fluid (gas), and an electrowetting control structure (920), the method comprising automatically ([0083]) controlling size of an aperture in the contact lens by moving the first and second fluids within the contact lens by the electrowetting control structure.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872